Citation Nr: 1116209	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2010 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for bilateral hearing loss has been reviewed by the RO on a direct basis - based on theories of entitlement including incurrence of hearing loss in service with continuity of symptoms of hearing loss from service to the present.  38 C.F.R. § 3.303 (2010).  However, in a May 2010 statement submitted by the Veteran's authorized representative, as well as in hearing testimony before the undersigned in June 2010, the Veteran and his representative raised two theories of entitlement based on secondary service connection.  They argued, in effect, as follows:  (1) over the many years in which the Veteran had both hearing loss and tinnitus the presence of the tinnitus aggravated (permanently increased in severity) his hearing loss; or, in the alternative, (2) his hearing loss is always aggravated by his tinnitus because his tinnitus is always present and causes an inability to hear some words or parts of speech or sounds, depending on the pitch.  These theories of entitlement have yet to be reviewed by the RO, and have yet to be addressed by a VA examination.  

An examination is required based on the secondary service connection theories of entitlement, based in essence on the same low threshold requirements as are applicable for direct service connection claims, only tailored to the secondary service connection context:  where there is a service-connected disability; there is evidence that the Veteran currently has the claimed disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the evidence indicates that the claimed disability or symptoms may be associated with the service-connected disability, based on either causation or aggravation.  See 38 C.F.R. § 3.310 (2010); c.f., 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, based on the plausibility of the secondary service connection theories as presented, and based on the Veteran's assertions serving as evidence indicating that his tinnitus may be aggravating his hearing loss, the Board finds that a VA examination addressing these questions is in order. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection the subject of this remand.  Include notice of evidence required to substantiate claims based secondary service connection, pursuant to 38 C.F.R. § 3.310, including based on causation or aggravation.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  With appropriate authorization, obtain all pertinent treatment records not yet obtained, including from VA sources and private sources, and associate them with the claims file.  

3.  Thereafter, schedule the Veteran for an appropriate examination for compensation purposes, to address his claimed bilateral hearing loss based on questions of service causation or aggravation by his service-connected tinnitus.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and etiology of claimed disorders.  These tests should also include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report.

The examiner should do the following:

a.  The examiner should note past medical records including service separation examination findings, and post-service records including a VA audiology  examination for compensation purposes in December 2008.  The examiner should note in particular past reports by the Veteran of noise exposures and dates of onset of symptoms of hearing loss or tinnitus, including as reported upon that December 2008 examination as well as in hearing testimony.  (The Veteran provided somewhat conflicting accounts, reporting in June 2010 hearing testimony that he noticed hearing loss right away when he got out of service, while reporting at the December 2008 examination that he "suspects [the bilateral hearing loss] began in the 1970s."  At the June 2010 hearing he reported being in a tank corps with noise exposure in service for almost three years (with overseas stationing in Germany) but did not in that testimony address other noise exposure, whereas at the December 2008 examination a history was noted of firing tanks and 50-caliber weapons in service with no hearing protection, but a history was also then noted of noise exposure pre- and post-service, including noisy hobbies.  (His military service was from September 1967 to September 1970.)  

b.  The examination should be conducted based on consideration not only of examination findings and past medical records, but also of the Veteran's current and past statements.  In that regard, the examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed bilateral hearing loss and tinnitus and noise exposure, and the reasons or bases for those conclusions.  

c.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's bilateral hearing loss has been caused or aggravated (permanently increased in severity) by his service-connected tinnitus; OR, in the alternative, whether any such causal or aggravation relationship is unlikely (i.e., less than a 50-50 probability).  The Veteran and his representative have presented two theories for claimed aggravation:  (1) that over many years in which the Veteran had both hearing loss and tinnitus the presence of the tinnitus aggravated (permanently increased in severity) his hearing loss, or (2) that his hearing loss is always aggravated by his tinnitus because his tinnitus is always present and causes him to not be able to hearing some words or parts of speech or sounds, depending on the pitch.  The examiner should provide at-least-as-likely-as-not opinions addressing each of these two theories on a medical basis.  

d.  If the examiner finds either of these two forms of aggravation to be at-least-as-likely-as-not present in this case, then the examiner should provide an opinion as to the base-line level of hearing loss suffered by the Veteran (i.e., that which would be present without the tinnitus) and the amount that the hearing loss in each ear is permanently increased due to the tinnitus.  

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation why this is so.

4.  Thereafter, readjudicate the remanded claim de novo.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his authorized representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

